Title: From George Washington to the Board of War, 15 July 1780
From: Washington, George
To: Board of War


					
						Gentn
						Head Qrs [Preakness, N.J.] July 15th 1780
					
					I was yesterday honoured with your Favor of the 8th Instant. Major Jameson is entitled to the Lieutenant colonelcy in Sheldon’s Regiment by the resignation of Lt Colo. Blagden and to rank from the time this event took place. It happened the 1st of August last & The Board will be pleased to make him out a Commission accordingly. I have the Honor to be With great respect & esteem Gentn Yr Most Obedt st
					
						Go: Washington
					
				